Filed 4/20/16 P. v. Williams CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B265287

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA138682)
         v.

ANTHONY TYRONE WILLIAMS,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County.
Marcelita V. Haynes, Judge. Affirmed.

         Paul R. Kraus, under appointment by the Court of Appeal, for Defendant and
Appellant.

         No appearance for Plaintiff and Respondent.


                                     _____________________________
       The trial court denied Anthony Williams’ petition for resentencing (see Pen. Code,
§ 1170.18) under Proposition 47, the Safe Neighborhoods and Schools Act. We affirm
the order in accord with the judicial review procedures established in People v. Wende
(1979) 25 Cal. 3d 436.
                                       DISCUSSION
       On April 9, 2015, Williams, represented by the Public Defender, pled no contest
to two counts of second degree commercial burglary in violation of Penal Code section
459, in exchange for a 16 month sentence “in the county jail as a state prison option.”
As part of the plea arrangements, Williams agreed that the burglary convictions were
“not reducible to misdemeanors under Proposition 47.” Further, a stipulation was placed
on the record that “it was not a shoplifting.”
       On April 16, 2015, Williams, self-represented, signed a petition for resentencing
under Proposition 47. (See Pen. Code, § 1170.18.) The petition alleged that Williams
had been convicted of “2nd Degree Burglary (Shoplifting)” in violation of Penal Code
section 459. The petition requested that his felony convictions be reduced
to misdemeanors. The petition was filed on April 23, 2015.
       On April 23, 2015, the trial court denied Williams’ Proposition 47 petition.
The stated reason for the denial reads as follows: “At the time of sentencing the
defendant stipulated to the charge not being reducible based on the facts of the case.”
       Williams filed a timely appeal, and we appointed counsel to represent him on
appeal. On January 7, 2016, appointed counsel filed an opening brief pursuant to Wende,
supra, 25 Cal. 3d 436, requesting we independently review the record on appeal for any
arguable issues. The same day, we notified Williams by letter addressed to the county
jail that he could submit any claim, argument or issues that he wished our court to review.
On February 2, 2016, the letter was returned to our court with a mark that Williams had
been released. Our court clerk re-sent letter. On February 17, 2016, the letter was
returned again. Appointed counsel was then contacted for an alternate address.
On March 4, 2016, the letter was sent to Williams’ alternate address in South Carolina.

                                                 2
On March 23, 2016, this letter was returned as undeliverable, with a mark that the post
office was unable to forward it.
       We have reviewed the record on appeal, and find that Williams’ appointed counsel
has fulfilled his duty, and that no arguable issue exists. (Wende, supra, 25 Cal. 3d 436,
People v. Kelly (2006) 40 Cal. 4th 106.)
                                     DISPOSITION
       The order denying Williams’ Proposition 47 petition is affirmed.




                                                        BIGELOW, P. J.
We concur:




              RUBIN, J.




              GRIMES, J.




                                             3